Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 16, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158150(57)                                                                                            Stephen J. Markman
  158151                                                                                                     Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  PROGRESS MICHIGAN,                                                                                                    Justices
           Plaintiff-Appellant,
                                                                    SC: 158150, 158151
  v                                                                 COA: 340921, 340956
                                                                    Ct of Claims: 17-000093-MZ
  ATTORNEY GENERAL,
             Defendant-Appellee.
  __________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply brief is GRANTED. The reply brief will be accepted as timely filed if
  submitted on or before July 26, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 16, 2019

                                                                               Clerk